UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EVAN HULICK,
                                                   No. 17-CV-6404 (KMK) and related cases
                             Plaintiff,            19-CV-8523, 19-CV-8524, 19-CV-8472, 19-
                                                   CV-8474, 19-CV-8477, 19-CV-8478, 19-CV-
                        V.
                                                   8480, 19-CV-8495
 C R BARD INCORPORATED, et al.,
                                                                      ORDER
                             Defendants.

KENNETH M. KARAS , United States District Judge:

        All Parties in the above captioned Actions are ordered to send correspondence related to

these cases only to this Court, and not to any other judges in the Southern District of New York,

until further notice.

SO ORDERED.

 Dated:    November l.O , 2019
           White Plains, New York

                                                                                   s
                                                          United States District Judge
